Citation Nr: 1038286	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from November 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant failed, without apparent cause, to 
appear for a scheduled hearing in June 2008.  Therefore, her 
request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2010).  The case was remanded by 
the Board for additional development in March 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The Veteran died in February 2006 as a result of liver 
cancer.  

3.  A disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of a service-
connected disability nor any established event, injury, or 
disease during active service.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten, or 
contribute substantially or materially to the Veteran's death; 
the criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the appellant in letters 
from the RO dated in May 2006 and June 2007.  Those letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist in completing her claim and identified her 
duties in obtaining information and evidence to substantiate her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the cause 
of the Veteran's death), VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime.  The Court concluded that, 
in general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.

The Board finds that the May 2006 and June 2007 VCAA letters 
satisfied the provisions of 38 U.S.C.A. § 5103(a) and Hupp.  The 
record shows the appellant was informed about the information and 
evidence not of record that was necessary to substantiate her 
claim, the information and evidence VA would seek to provide, and 
the information and evidence she was expected to provide. 

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Although the record does not indicate the appellant 
was provided notice as to these specific matters, the Board finds 
that because of the decision in this case any deficiency in the 
initial notice to the appellant of the duty to notify and duty to 
assist in claims involving a disability rating and an effective 
date for the award of benefits is harmless error.  The notice 
requirements pertinent to the issue on appeal have been met and 
all identified and authorized records relevant to the matter have 
been requested or obtained.  The available evidence includes 
service treatment and personnel records, VA treatment records, an 
article discussing a Board determination concerning Agent Orange 
exposure in Okinawa, a September 2006 article addressing medical 
reports of a relationship between diabetes mellitus and the 
development of liver cancer, and the appellant's statements in 
support of her claim.  Although an October 1996 VA examination 
report noted the Veteran stated he had traveled to Vietnam during 
active service, the statement is found to be inconsistent with 
the Veteran's service records and the available record includes 
insufficient information as to the dates or circumstances 
surrounding these reported events to warrant additional VA 
assistance.  In the absence of information which may be 
considered as providing a reasonable possibility of 
substantiating the claim, the Board finds that further attempts 
to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that an April 2006 VA 
medical opinion obtained in this case is adequate as it is 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Although a VA opinion addressing the appellant's assertion that 
the Veteran's liver cancer was incurred as a result of radiation 
or Agent Orange exposure, there is no credible evidence 
establishing that the Veteran was actually exposed to ionizing 
radiation or Agent Orange during active service.  The Court has 
held that VA was not required to provide a medical examination 
when there was no credible evidence establishing an event, 
injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. 
App. 36 (2010).  The Board finds the available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claim would not cause any prejudice 
to the appellant.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2010).  In order to constitute the 
principal cause of death the service-connected disability must be 
one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including 
diabetes mellitus and malignant tumors, if manifest to a degree 
of 10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of continuous, 
active military service during a period of war or during 
peacetime after January 1, 1947, and certain chronic diseases 
become manifest to a compensable degree within an applicable time 
period, such disease shall be presumed to have been incurred in 
or aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that § 
3.307(a)(6)(iii) was reasonably interpreted by VA as requiring 
that a servicemember had actually set foot within the land 
borders of Vietnam in order to be entitled to statutory 
presumptions of herbicide exposure and service connection.  Haas 
v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 
L.Ed 2d 315 (2009).  

Service connection can be granted for certain diseases specific 
to radiation-exposed Veterans, including primary liver cancer 
without evidence of cirrhosis or hepatitis B, if manifest in a 
Veteran who participated in a radiation-risk activity.  The term 
radiation-exposed Veteran means either a Veteran who while 
serving on active duty, or an individual who while a member of a 
reserve component of the Armed Forces during a period of active 
duty for training or inactive duty training, participated in a 
radiation-risk activity.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

VA regulations also provide that for claims based upon exposure 
to ionizing radiation involving an established radiogenic 
disease, including all forms of cancer, when it is contended that 
the disease is a result of exposure to ionizing radiation in 
service an assessment will be made as to the size and nature of 
the radiation dose or doses.  38 C.F.R. § 3.311(a), (b) (2009).  
In claims based upon participation in atmospheric nuclear 
testing, dose data will in all cases be requested from the 
appropriate office of the Department of Defense and in all other 
claims involving radiation exposure a request will be made for 
any available records concerning the Veteran's exposure to 
radiation.  All such records will be forwarded to the Under 
Secretary for Health who will be responsible for preparation of a 
dose estimate, to the extent feasible, based upon available 
methodologies  38 C.F.R. § 3.311(a)(2).  

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  The Federal Circuit has held that when 
a claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  See 
Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service treatment records show the Veteran was treated for viral 
or infectious hepatitis and evacuated from Okinawa for treatment 
prior to discharge.  There was no evidence of complaint, 
treatment, or diagnosis of diabetes mellitus or any disorder 
related to liver cancer during active service.  Service records 
show he served in Okinawa from September 1970 to April 1972 as an 
automotive repairman.  He received no awards, decorations, or 
medals indicative of service in the Republic of Vietnam.  A 
June 2007 service department report noted a search revealed no 
records indicating the Veteran participated in a radiation risk 
activity.  

An October 1983 VA examination report provided no findings 
indicative of diabetes mellitus or residuals of viral hepatitis.  
An October 1996 VA examination report noted the Veteran stated 
that he was in Vietnam twice transporting people and things and 
that he was on ships as well as on land.  It was also noted that 
the Veteran was a non-insulin dependent diabetic; however, no 
opinion as to etiology was provided.  VA and private treatment 
records include diagnoses of diabetes mellitus without opinion as 
to etiology or date of onset.  An October 2005 VA treatment 
report noted a diagnosis of liver cancer with an unknown primary 
source.

The Veteran's death certificate shows he died in February 2006 
with a cause of death due to liver cancer.  In statements in 
support of her claim the appellant asserted, in essence, that the 
Veteran's cause of death was due either to his possible radiation 
exposure in service or as a result of liver cancer which he 
developed from his exposure to Agent Orange and diabetes 
mellitus.  She provided no information indicating as to how the 
Veteran may have been exposed to ionizing radiation or Agent 
Orange during active service.  

In support of her claim the appellant submitted a copy of a July 
2009 newspaper article discussing a 1998 Board decision which 
granted entitlement to service connection based upon a 
determination that "credible evidence sustains a reasonable 
probability that the veteran was exposed to dioxins while serving 
in Okinawa."  It was also noted in that article, however, that 
in correspondence dated in November 2004 the United States 
Chairman of the Joint Chiefs of Staff reported that there was no 
evidence indicating the use or storage of Agent Orange or similar 
herbicides in Okinawa.  In this regard, the Board notes that in 
August 2004 and November 2004 correspondences, the U. S. Air 
Force and the Chairman of the Joint Chiefs of Staff, 
respectively, informed Congress that there was no documentation 
suggesting the use or storage of herbicides in Okinawa.  The 
appellant also submitted a copy of a September 2006 article 
addressing medical reports of a relationship between diabetes 
mellitus and the development of liver cancer.  

An April 2006 VA medical opinion noted the Veteran had a large 
hepatic lesion consistent with adenocarcinoma.  It was also noted 
that although the Veteran had an in-service history of hepatitis, 
the cause was unknown and that he did not have a history of 
chronic hepatitis or liver disease and viral serology studies 
were negative for hepatitis B and C.  The examiner concluded that 
it was unlikely that there was a relationship between his episode 
of hepatitis during service and adenocarcinoma of the liver.  At 
best, she opined that a relationship could not be determined. 

Based upon the evidence of record, the Board finds that a disease 
or injury which caused or contributed to the Veteran's death is 
not shown to have been a result of an established event, injury, 
or disease during active service.  The evidence shows the Veteran 
died in February 2006 as a result of liver cancer.  An April 2006 
VA medical opinion is persuasive that the Veteran's treatment for 
acute hepatitis during active service did not contribute 
substantially or materially to the cause of his death.  The 
opinion is shown to have been based upon a review of the record 
and to have been based upon adequate medical rationale.  

The Board also finds that there is no probative evidence 
indicating that the Veteran actually served or set foot on land 
in the Republic of Vietnam or that he was actually exposed to an 
herbicide associated with the subsequent development of type II 
diabetes mellitus.  Prior Board decisions are not precedents to 
subsequent determinations and in this case there is no credible 
evidence demonstrating that Agent Orange was actually used in 
Okinawa.  The Veteran's service records do not indicate he ever 
served or traveled to Vietnam and the service department found 
there were no records indicating he had radiation exposure during 
active service.  There is also no evidence that his diabetes 
mellitus was manifest for many years after service.  For these 
reasons, the Board finds that presumptive service connection is 
not warranted.

While the appellant may sincerely believe that the Veteran's 
cause of death developed as a result of active service, she is 
not a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
her claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


